t c memo united_states tax_court christopher c l ng md inc apc petitioner v commissioner of internal revenue respondent docket no filed date christopher ng an officer for petitioner paulmikell a fabian and sarah a herson for respondent memorandum findings_of_fact and opinion ashford judge respondent determined deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties pursuant to sec_6662 for the and taxable years as follows 1unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure big_number these deficiencies and penalties arise as a result of respondent’s denying various business_expense deductions that petitioner claimed for those years after concessions the issue remaining for decision is whether petitioner is entitled to deduct expenses for purported rental of part of the home of petitioner’s sole shareholder and employee for the and taxable years we resolve this issue in favor of respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was in california continued revenue code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure some amounts are rounded to the nearest dollar i dr christopher c l ng and petitioner petitioner is a corporation organized in the state of california on date petitioner was incorporated by dr christopher c l ng and during and he was petitioner’s only shareholder and employee dr ng is a physician having practiced medicine since during and dr ng had a contract with the emergency department physicians medical group inc and was assigned to work at good samaritan hospital in los angeles california as a physician independent_contractor petitioner’s business address is that of dr ng’s personal_residence the residence is a big_number square-foot two-story split-level house on kelton avenue in los angeles california kelton residence that dr ng has owned since the second story of the kelton residence is used solely for petitioner’s business it has a separate external entrance with alarm panel access measures square feet and consists of a converted master bedroom a den a lavatory and a furnace area dr ng uses this space to perform administrative tasks for petitioner such as to remotely access good samaritan hospital’s electronic medical records to complete physician notes on patients he has treated at the hospital as well as to do continuing education training and medical board certification activities he does not see and never has seen patients in any part of the kelton residence the only individuals besides dr ng who use or have been in the space are his paid assistant who accesses the space only via the external stairs and malpractice defense attorneys who have had to meet with him from time to time for the mortgage payments for the kelton residence were made to hsbc bank hsbc out of petitioner’s bank account over which dr ng had sole signature_authority and hsbc issued to dr ng a form_1098 mortgage interest statement which reflected mortgage interest received from p ayer s b orrower s of dollar_figure for the mortgage payments for the kelton residence were paid to mortgage service_center msc out of this same bank account and msc issued to dr ng a form_1098 which reflected mortgage interest received from p ayer s b orrower s of dollar_figure ii petitioner’s and dr ng’ sec_2012 and sec_2013 federal_income_tax returns with advice from a tax_return_preparer he has engaged since dr ng prepared and timely filed petitioner’s forms u s_corporation income_tax return for and the form_1120 reported gross_receipts of dollar_figure and total deductions of dollar_figure as relevant here among those deductions petitioner claimed of the mortgage payments it made to hsbc as rents of dollar_figure the form_1120 reported gross_receipts of dollar_figure and total deductions of dollar_figure as relevant here among those deductions petitioner claimed of the mortgage payments it made to msc as rents of dollar_figure on schedules a itemized_deductions which he attached to his form sec_1040 u s individual_income_tax_return for and dr ng claimed home mortgage interest of dollar_figure and dollar_figure respectively also attached to the and form sec_1040 were schedules e supplemental income and loss these schedules e reported rent received from and depreciation expenses for residential property dr ng owned on richland avenue in los angeles california and rented out to his assistant nothing was reported on these schedules e and no other schedules e were attached to the and form sec_1040 pertaining to the kelton residence for rents paid_by petitioner to dr ng as reported on petitioner’ sec_2012 and sec_2013 forms iii administrative and tax_court proceedings following an examination of petitioner’ sec_2012 and sec_2013 forms respondent issued a notice_of_deficiency to petitioner for and determining inter alia that the claimed deductions for rent should be disallowed because they were mortgage payments made by the corporation for the shareholder’s personal_residence petitioner timely petitioned this court for redetermination of the deficiencies and the penalties during date shortly before trial of this case dr ng had form sec_1040x amended u s individual_income_tax_return prepared for and and submitted them unsigned to respondent dr ng’ sec_2012 form 1040x indicated the following changes a dollar_figure reduction in interest_income on schedule a the addition of charitable gifts by cash or check of dollar_figure and on schedule e the addition of the kelton residence rent received of dollar_figure for the kelton residence and expenses of dollar_figure and dollar_figure for taxes and depreciation respectively for the kelton residence dr ng’ sec_2013 form 1040x indicated the following changes on schedule a the addition of charitable 2respondent did not examine dr ng’ sec_2012 form_1040 but did examine hi sec_2013 form_1040 following that examination respondent issued a notice_of_deficiency to dr ng for in response dr ng filed a petition with this court disputing respondent’s determination_of_a_deficiency in his federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure on date the court entered a stipulated decision ordering that pursuant to the agreement of the parties there is no deficiency in income_tax or sec_6662 penalty due from dr ng for 3respondent also determined in the notice_of_deficiency issued to petitioner that sec_6662 accuracy-related_penalties should be imposed upon petitioner for and the parties have stipulated and agreed that if there are substantial understatements of income_tax for and then petitioner is liable for the accuracy-related_penalties for those years gifts by cash or check of dollar_figure and on schedule e the addition of the kelton residence rent received of dollar_figure for the kelton residence and expenses of dollar_figure and dollar_figure for taxes and depreciation respectively for the kelton residence the record is silent as to how these changes were quantified opinion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 292_us_435 this burden requires the taxpayer to demonstrate that any claimed deduction is allowable pursuant to some statutory provision and to substantiate the expense giving rise to the claimed deduction by maintaining and producing adequate_records that enable the commissioner to determine the taxpayer’s correct liability sec_6001 116_tc_438 65_tc_87 aff’d per curiam 540_f2d_821 5th cir the failure to maintain and produce such records counts heavily against a taxpayer’s attempted proof rogers v commissioner t c memo at petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 nor has it established that the requirements for shifting the burden_of_proof have been met accordingly the burden_of_proof remains on petitioner see sec_7491 as an initial matter we note that sec_280a which allows a deduction for home_office expenses is inapplicable to c corporations such as petitioner see sec_280a c see also g d parker inc v commissioner tcmemo_2012_ at n this does not mean however that a c_corporation cannot lease home_office space from an employee or from its owner instead the rules under sec_162 apply to such a lease arrangement where the c_corporation is concerned under sec_162 a c_corporation may deduct payments made to lease home_office space from an employee or from its owner as rent if they are ordinary and necessary expenses directly connected with or pertaining to the corporation’s trade_or_business sec_1_162-1 income_tax regs necessary 4and in turn the lessor-employee must report the rent payments received as income on schedule e with no offsetting home_office deduction see sec_280a otherwise it is improper double dipping however regardless of the business use of the home the lessor-employee may deduct other expenses such as mortgage interest and property taxes on schedule a see sec_163 h d a see also sec_280a expenses are those that are appropriate and helpful to the corporation’s business and ordinary expenses are those that are common or frequent in the type of business in which the corporation is engaged welch v helvering u s pincite see 308_us_488 whether an expense is deductible under sec_162 is a question of fact to be decided on the basis of all relevant facts and circumstances 97_tc_613 citing 320_us_467 under the cohan_rule if the taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude is of its making see 39_f2d_540 2d cir see also 85_tc_731 in order for the court to estimate the amount of a deductible expense the taxpayer must establish some basis upon which an estimate may be made 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 vanicek v commissioner t c pincite otherwise an allowance would amount to unguided largesse norgaard v commissioner f 2d pincite quoting 245_f2d_559 5th cir petitioner claimed deductions for rent of dollar_figure and dollar_figure for and respectively for_the_use_of part of the kelton residence petitioner claims that the second story of the residence was used for business purposes to wit as a workspace for dr ng its sole shareholder and employee to perform administrative tasks for petitioner and to do continuing education training and medical board certification activities the existence of a close relationship between a lessor and lessee does not mean that a valid lease agreement between them cannot exist but it does require a careful examination of the circumstances surrounding the arrangement to determine whether the payments are in fact for the rental of property 84_tc_1 aff’d f 2d 9th cir petitioner has failed to prove that its arrangement with dr ng was a bona_fide rental arrangement and not an arrangement to make mortgage payments on dr ng’s behalf for the kelton residence see tyson v commissioner tcmemo_2009_176 chaney v commissioner tcmemo_2009_55 petitioner did not produce any evidence of a written rental agreement or other documentation to support its position that the amounts claimed were actually rent dr ng also did not treat the arrangement with petitioner as a bona_fide rental arrangement as he did not report any reciprocal rental income on hi sec_2012 and sec_2013 schedules e and on the basis of the record before us the court is unable to make an estimate of deductible rent expenses for and under the cohan_rule accordingly we sustain respondent’s determination that petitioner’s claimed deductions for rent for and should be disallowed we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit 5petitioner’s submission to respondent of dr ng’s unsigned and form sec_1040x reporting in pertinent part rent received of dollar_figure and dollar_figure for the kelton residence is grasping at straws and is too little too late in any event respondent is not required to accept and process an amended_return see 464_us_386 a n amended_return is a creature of administrative origin and grace 20_tc_79 holding that the acceptance or rejection of an amended_return is solely within the discretion of the commissioner roberts v commissioner tcmemo_2012_144 slip op pincite citing 211_f3d_504 9th cir aff’g t c memo additionally pursuant to sec_6501 the period of limitations on assessment for dr ng’ sec_2012 taxable_year has already expired apparently on date and the decision entered by the court on date with respect to dr ng’ sec_2013 taxable_year has become final to reflect the foregoing decision will be entered under rule
